DETAILED ACTION
	This is in response to communication received on 3/22/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/22/21.

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/22.

Claim Rejections - 35 USC § 103

The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kazmierczak et al. US Patent Number 3,342,740 hereinafter KAZMIERCZAK in view of Schmitz et al. US Patent Number 7,854,353 hereinafter SCHMITZ on claims 1-9 and 12-17 is maintained. The rejection has been updated to meet the added claim limitations.
As for claim 1, KAZMIERCZAK teaches "The invention relates to window cleaner composition and ... composition is most effective window cleaner, as will be demonstrated hereinafter, for ... aerosol container application" (column 1, lines 9-16), and "Another object is to provide a window cleaner composition which, as an aerosol, produces a desirable foam to retain the cleaning composition in situ but which breaks down easily when rubbed with ... paper tissue" (column 2, lines 65-70), i.e. A method for applying a liquid composition to a… tissue product.
KAZMIERCZAK teaches "The invention relates to window cleaner composition and ... composition is most effective window cleaner, as will be demonstrated hereinafter, for ... aerosol container application" (column 1, lines 9-16), i.e. a. providing a source of a liquid composition, wherein the source comprises a ... dispenser for dispensing the liquid composition.
KAZMIERCZAK is silent on the dispenser being user-activated.
However KAZMIERCZAK does teach "The propellant should constitute about 8 to 15% ... of the total contents of the aerosol container, and the pressure should range, for a three piece can, from 35 to 40 psig ... The three-piece can terminology is standard in the trade and identifies the number of sheet metal parts used to manufacture the can" (column 2, lines 45-51 ).
SCHMITZ teaches "A device for dispensing, especially atomizing, a preferably cosmetic liquid has a dispensing head which can be manually depressed for dispensing of the liquid and can be turned to set the dispensing direction. In order to ensure simple and reliable handling, the device has a catch arrangement so that the dispensing head can be turned with a catching action" (abstract, lines 1-6), "When the dispensing head 4 is actuated or pressed down in the actuating direction 6 against the force of the spring 17, the liquid 2 in the pump 16 is compressed and dispensed via the connecting piece 18 and corresponding channels in the dispensing head 4 and preferably a nozzle 19 in the dispensing direction 5 and in doing so is preferably atomized" (column 5, lines 53- 57) i.e. a user-activated dispenser ... activating the user-activated dispenser a single time to deliver 100% of a user-desired precise amount of the liquid composition.
SCHMITZ teaches "The concept of "cosmetic liquid" includes, in a narrow sense, hair spray, hair lacquer, a deodorant, a foam, a gel, a coloring spray, a sunscreen, skin care agent, cleaning agent or the like. Preferably, in a wider sense, also other body care products, cleaning products, cosmetics, or the like, and also suspensions and fluids, especially with gaseous phases, are included" (column 1, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a user-activated dispenser ... activating the user-activated dispenser a single time to deliver 100% of a user-desired precise amount of the liquid composition as the aerosol dispenser of KAZMIERCZAK because SCHMITZ teaches such an aerosol container allows for simple and reliable handling by users when applying compositions.
KAZMIERCZAK teaches "Another object is to provide a window cleaner composition which, as an aerosol, produces a desirable foam to retain the cleaning composition in situ but which breaks easily when rubbed with a ... paper tissue" (column 1, lines 65-71 ), i.e. wherein an aerosol of the composition is applied to a substrate and then to a…. tissue product.
However, Examiner notes, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case, it would have been well within the skill of the ordinary artisan to apply the aerosol composition to the paper tissue and then to rub it onto the substrate to be cleaned such that the liquid composition is applied to a surface of a… tissue product.
Examiner notes that there is no specific definition as to what constitutes a toilet tissue product—for example what is the weight of the product, what is the composition, or even if the toilet tissue product is meant to be applied to a human or a tissue product meant to be applied directly to a toilet.
Examiner notes that KAZMIERCZAK teaches "Another object is to provide a window cleaner composition which, as an aerosol, produces a desirable foam to retain the cleaning composition in situ but which breaks down easily when rubbed with ... paper tissue" (column 2, lines 65-70). KAZMIERCZAK is specifically silent on toilet tissue produt being the paper tissue. However, Examiner notes that toilet tissue product falls within the scope of paper tissue.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the using toilet paper to apply the liquid composition.  It is the position of the examiner that the criticality on the toilet paper does not provide patentable distinction as the LIMITATION appears to incidental absent evidence.
As for claim 2, KAZMIERCZAK is silent on the dispenser and source of the liquid composition being hand held.
SCHMITZ teaches "A device for dispensing, especially atomizing, a preferably cosmetic liquid has a dispensing head which can be manually depressed for dispensing of the liquid and can be turned to set the dispensing direction. In order to ensure simple and reliable handling, the device has a catch arrangement so that the dispensing head can be turned with a catching action" (abstract, lines 1-6) and "When the dispensing head 4 is actuated or pressed down in the actuating direction 6 against the force of the spring 17, the liquid 2 in the pump 16 is compressed and dispensed via the connecting piece 18 and corresponding channels in the dispensing head 4 and preferably a nozzle 19 in the dispensing direction 5 and in doing so is preferably atomized" (column 5, lines 53-57).
SCHMITZ is silent on wherein the source of the liquid composition is a hand held source.
However, SCHMITZ does teach that the aersol can is meant to be manually used. As such, it would have been well within the skill of the ordinary artisan to design the aerosol can to be a hand held source such that the source of the liquid composition is a hand held source as that it would allow for easy manual use.
As for claim 3, KAZMIERCZAK does teach "The propellant should constitute about 8 to 15% ... of the total contents of the aerosol container, and the pressure should range, for a three piece can, from 35 to 40 psig ... The three-piece can terminology is standard in the trade and identifies the number of sheet metal parts used to manufacture the can" (column 2, lines 45-51 ), i.e. wherein the source of a liquid composition comprises a can.
As for claim 4, KAZMIERCZAK does teach "The propellant should constitute about 8 to 15% ... of the total contents of the aerosol container, and the pressure should range, for a three piece can, from 35 to 40 psig ... The three-piece can terminology is standard in the trade and identifies the number of sheet metal parts used to manufacture the can" (column 2, lines 45-51) i.e. wherein the can is an aerosol can.
As for claim 5, KAZMIERCZAK teaches "a novel soluble window cleaner compositions ... comprises a unique water-soluble silicone, a solvent, a surfactant" (column 2, lines 10-14), i.e. wherein the liquid composition comprises a surfactant. 
As for claim 6, KAZMIERCZAK teaches "a surfactant, particularly a nonionic" (column 2, lines 31-34), i.e. wherein the surfactant is selected from the group consisting of. ... Nonionic surfactants.
As for claim 7, KAZMIERCZAK teaches "a novel aqueous solution" (column 1, lines 9-10), i.e. wherein the liquid composition is an aqueous solution. 
As for claim 8, Examiner notes that there appears to be no limitation or definition as to what constitutes a 'perfume'. As such, the term is interpreted broadly to mean any material with a desired smell. With this in mind, KAZMIERCZAK teaches "The ammonia component acts as the deodorant. It also functions as a cleaning agent in the composition. Other deodorizers can be utilized as substitutes, but since the 20 American housewife has associated cleanability with the ammonia odor, it is preferred" (column 3, lines 16-22), i.e. wherein the liquid composition comprises a perfume. 
As for claim 9, Examiner notes that there appears to be no limitation or definition as to what constitutes a 'medicinal agent'. As such, the term is interpreted broadly to mean any material with a medicinal effect, such as disinfecting. With this in mind, KAZMIERCZAK teaches "The ammonia component acts as the deodorant. It also functions as a cleaning agent in the composition" (column 3, lines 16-22), i.e. wherein the liquid composition comprises a medicinal agent.
As for claim 12, KAZMIERCZAK teaches "unique -water soluble silicone glycol copolymer; a glycol and an alcohol solvent" (column 1, lines 10-14), i.e. wherein the liquid composition comprises a material selected from the group consisting of... alcohols.
As for claim 13, KAZMIERCZAK is silent on wherein the source continuously dispenses until the user deactivates the user-activated dispenser.
SCHMITZ teaches "When the dispensing head 4 is actuated or pressed down in the actuating direction 6 against the force of the spring 17, the liquid 2 in the pump 16 is compressed and dispensed via the connecting piece 18 and corresponding channels in the dispensing head 4 and preferably a nozzle 19 in the dispensing direction 5 and in doing so is preferably atomized" (column 5, lines 53-57), i.e. wherein the source continuously dispenses until the user deactivates the user-activated dispenser.
SCHMITZ teaches "The concept of "cosmetic liquid" includes, in a narrow sense, hair spray, hair lacquer, a deodorant, a foam, a gel, a coloring spray, a sunscreen, skin care agent, cleaning agent or the like. Preferably, in a wider sense, also other body care products, cleaning products, cosmetics, or the like, and also suspensions and fluids, especially with gaseous phases, are included" (column 1, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a user-activated dispenser ... wherein the source continuously dispenses until the user deactivates the user-activated dispenser as the aerosol dispenser of KAZMIERCZAK because SCHMITZ teaches such an aerosol container allows for simple and reliable handling by users when applying compositions.
As for claim 14, KAZMIERCZAK is silent on c. deactivating the user-activated dispenser once 100% of a user-desired precise amount of the liquid composition has been applied to the surface of the toilet tissue product.
SCHMITZ teaches "When the dispensing head 4 is actuated or pressed down in the actuating direction 6 against the force of the spring 17, the liquid 2 in the pump 16 is compressed and dispensed via the connecting piece 18 and corresponding channels in the dispensing head 4 and preferably a nozzle 19 in the dispensing direction 5 and in doing so is preferably atomized" (column 5, lines 53-57), i.e. c. deactivating the user-activated dispenser once 100% of a user-desired precise amount of the liquid composition has been applied to the surface of the toilet tissue product.
SCHMITZ teaches "The concept of "cosmetic liquid" includes, in a narrow sense, hair spray, hair lacquer, a deodorant, a foam, a gel, a coloring spray, a sunscreen, skin care agent, cleaning agent or the like. Preferably, in a wider sense, also other body care products, cleaning products, cosmetics, or the like, and also suspensions and fluids, especially with gaseous phases, are included" (column 1, lines 15-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a deactivating the user-activated dispenser once 100% of a user desired precise amount of the liquid composition has been applied to the surface of the toilet tissue product when using the aerosol dispenser of SCHMITZ in the process KAZMIERCZAK because SCHMITZ teaches such an aerosol container allows for simple and reliable handling by users when applying compositions and it would have been well within the skill of the ordinary artisan to stop depressing the dispensing head when the desired amount of composition has been deposited.
As for claim 15, KAZMIERCZAK and SCHMITZ are silent wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition.
However, as SCHMITZ is a manual device, Examiner notes that it would have been well within the skill of the ordinary artisan to pick up the aerosol dispenser and move it to apply the composition where it was desired to be moved.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an aerosol dispenser of SCHMITZ in the process KAZMIERCZAK because SCHMITZ teaches such an aerosol container allows for simple and reliable handling by users when applying compositions and it would have been well within the skill of the ordinary artisan to move this manually activated application can to apply it to a desired surface, i.e. wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition while holding the toilet tissue product stationary. One of ordinary skill in the art would know how to hold a piece of paper tissue and spray it with the source of liquid composition to coat the paper.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition while holding the toilet tissue product stationary.  It is the position of the examiner that the criticality on the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition while holding the toilet tissue product stationary does not provide patentable distinction as the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition while holding the toilet tissue product stationary appears to incidental absent evidence.
As for claim 16, KAZMIERCZAK and SCHMITZ are silent wherein the step of activating the user-activated dispenser further comprises the step of the user moving the sanitary tissue product while holding the source of the liquid composition stationary.
However, as KAZMIERCZAK teaches applying the composition to a desired surface, Examiner notes that it would have been well within the skill of the ordinary artisan to move a mobile surface when applying the cleaning composition in order to ensure that the desired surface is coated with the composition. For example, it is well within the skill of the ordinary artisan to move a paper towel relative to an aerosol can spraying that paper towel to ensure an even coverage of the aerosol on that paper towel.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the toilet tissue product while holding the source of the liquid composition stationary. It is the position of the examiner that the criticality on the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the sanitary tissue product while holding the source of the liquid composition strationary does not provide patentable distinction as the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the sanitary tissue product appears to incidental absent evidence.
As for claim 17, KAZMIERCZAK teaches "For the aerosol form, a propellant must be used" (column 2, line 40), i.e. wherein the source of the liquid composition comprises a propellant.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kazmierczak et al. US Patent Number 3,342,740 hereinafter KAZMIERCZAK in view of Schmitz et al. US Patent Number 7,854,353 hereinafter SCHMITZ as applied to claim 1 above, and further in view of Clayton et al. US Patent Number 3,882,038 hereinafter CLAYTON on claims 10 and 11 are maintained. The rejection has been updated to meet the added claim limitations.
As for claim 10, KAZMIERCZAK and SCHMITZ are silent on a coloring agent. 
CLAYTON teaches "When the cleaner is to be sprayed, the means for spraying can be a pump, such as the familiar finger pump on household all-purpose cleaners, or it can be propellant in an aerosol container in which the cleaner is sealed" (column 7, lines 46-51).
CLAYTON further teaches "Depending upon the intended field of use for the cleaner, other ingredients may also be incorporated in it, such as ... dyes" (column 6, lines 25-32), i.e. wherein an aerosol cleaning composition can include a coloring agent. It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the liquid composition comprises a coloring agent in the composition of KAZMIERCZAK because CLAYTON teaches that such dyes were
known for use in those composition and It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the dye with KAZMIERCZAK's composition to obtain the predictable result of a composition of a desired color. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have
combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
	As for claim 11, KAZMIERCZAK and SCHMITZ are silent on a wherein the coloring agent comprises a dye.
CLAYTON teaches "When the cleaner is to be sprayed, the means for spraying can be a pump, such as the familiar finger pump on household all-purpose cleaners, or it can be propellant in an aerosol container in which the cleaner is sealed" (column 7, lines 46-51 ).
CLAYTON further teaches "Depending upon the intended field of use for the cleaner, other ingredients may also be incorporated in it, such as ... dyes" (column 6, lines 25-32), i.e. wherein an aerosol cleaning composition can include a coloring agent and wherein the coloring agent comprises a dye.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the liquid composition comprises a coloring agent wherein the coloring agent comprises a dye in the composition of KAZMIERCZAK because CLAYTON teaches that such dyes were known for use in those composition and It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the dye with KAZMIERCZAK's composition to obtain the predictable result of a composition of a desired color. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the  combination yielded nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are stated and addressed below:
(a) KAZMIERCZAK in view of SCHMITZ fails to teach a method that comprises the step of delivering a liquid composition to a surface of a toilet tissue product.
	Examiner points out that the addition of the word ‘toilet’ was not enough to distinguish the claims over the prior art as KAZMIERCZAK’s generic teaching of paper tissue would include tissue products for while using and cleaning the toilet. Further, Examiner notes that there is nothing in the specification that makes clear why the use of toilet tissue product is critical to the invention, particularly because the term is not specifically defined or even discussed in any kind of meaningful way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717